DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 18 of U.S. Patent No. 11,175,488 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘488 claims list all the features recited in claims 1-18 of the current application; also they are more narrow and therefore anticipates the instant claims.
 
   	Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what applicant meant by “outside of the sample”.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claim(s) 1-5, 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al. (US 2016/0070092) hereinafter “Ozcan” in view of BEN SHOSHAN et al. (US 2016/0290916) hereinafter “BEN”.
As per claim 1, Ozcan discloses a microscope assembly (fig. 1B), comprising: 
a lens assembly for magnified imaging of an object range in an imaging plane along an optical path (fig. 1B and paragraphs 0064, Adjustment may be accomplished by moving the lenses 46 of the system relative to one another along the optical path 20…The lens 46 in combination with the lens 16 of mobile communication device 12 creates 2.times. optical magnification); 
a sample receiving unit for a sample arranged in said object range (fig. 1B; paragraph 0059, sample tray 34);
a stamp (figs. 1B-1C, z-adjust stage 38) configured to apply pressure to an object plate or a sample chamber outside of the sample to move the sample towards an optical axis into a focus of the lens assembly (figs. 1B-1C; paragraph 0060, a z-adjust stage 38 that is disposed in the housing 30 and moves the sample holder 36 (and sample tray 34) in the z-direction. The z-direction is illustrated in FIG. 1B and is aligned along the axis of the optical path 20…Adjustment of the stage is accomplished by rotation of a knob in either the clockwise or counter-clockwise direction to adjust the z distance. By adjusting the z-adjust stage 38 manually by the user, the focus of the optical system may be adjusted such that the fluorescent images can be focused), the stamp being disposed above the object plate or the sample chamber outside of the sample (see figs. 1B-1C); and
a camera receiving unit for receiving a camera in a range of said imaging plane (as shown in figs. 1A-1C; e.g., attachment points 32) said camera adapted to generate a digital image of said sample (paragraph 0068); wherein 
said lens assembly is a ball lens, a halved ball lens, or a lens in the form of a rotational spheroid (halved ball lens as shown in figs. 1F); and 
said camera receiving unit is adapted to receive a customary mobile end device equipped with a camera or a camera cooperating with a mobile end device (paragraph 0058, The housing 30 may even have adjustable attachment points 32 so that the housing 30 can accommodate different sized/shaped mobile communication devices 12), 
However, Ozcan does not explicitly disclose wherein said sample receiving unit comprises a bottom part with a flexible and/or deformable material provided thereon, the bottom part with the flexible and/or deformable material being disposed below the object plate or sample chamber outside of the sample and above the camera receiving unit.
In the same field of endeavor, BEN discloses a sample receiving unit (e.g., case 30) comprises a bottom part with a flexible and/or deformable material provided thereon (fig. 3, paragraph 0041, Springs 32 are fitted into the case in order to hold slide 26 securely and precisely in the receptacle, with the sample in the field of view and focal range of camera module 27), the bottom part with the flexible and/or deformable material (fig. 3, paragraph 0041, Springs 32 are fitted into the case in order to hold slide 26 securely and precisely in the receptacle, with the sample in the field of view and focal range of camera module 27) being disposed below the object plate or sample chamber outside of the sample (see fig. 3) and above the camera receiving unit (as shown in figs. 1B-1D of Ozcan).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the sample receiving unit of Ozcan, by having a bottom part with a flexible and/or deformable material provided thereon, as taught by BEN, in order to hold the slide or the sample holder securely and precisely in the receptacle (BEN, paragraph 0041).
As per claim 2, Ozcan and BEN discloses the assembly of claim 1, wherein said camera receiving unit is slot adapted to receive a smartphone or any other flat mobile end device (Ozcan: paragraphs 0057-0058.  BEN: fig. 3; paragraph 0039).  
As per claim 3, Ozcan and BEN discloses the assembly of claim 1, wherein said camera assumes a camera position when inserted in said camera receiving unit (Ozcan: figs. 1A-1C.  BEN: fig. 4) and an adjustment apparatus is provided for adjusting said camera position (implicit by the mobility of the smartphone or mobile device relative to the case or housing).  
As per claim 4, Ozcan and BEN discloses the assembly of claim 1, wherein said sample receiving unit is a slot or a cavity for the object plate or a sample chamber (Ozcan: fig. 1D; paragraph 0059.  BEN: fig. 3; paragraph 0041).
As per claim 5, Ozcan and BEN discloses the assembly of claim 1, wherein said lens assembly assumes a position (Ozcan: figs. 1B-1C, paragraph 0005.  BEN: fig. 4) and an adjustment apparatus is provided for adjusting said position of said lens assembly (implicit by the mobility of the smartphone or mobile device relative to the case or housing).
As per claim 7, although not disclosed, it would have been obvious to have a coded sample carrier for the sample, and wherein the mobile end device has a device for reading and processing said coding (Official Notice).  Doing so would have been obvious in order to read the barcodes or QR codes.
As per claim 8, BEN discloses wherein said lens assembly comprises a lens which has a maximum diameter of 5 mm (paragraph 0042).
As per claim 9, BEN discloses wherein said lens has a maximum diameter of 2 mm (paragraph 0042).
As per claim 10, BEN discloses wherein said lens has a maximum diameter of 1 mm (paragraph 0042).
As per claim 13, Ozcan discloses wherein said mobile end device has a display (fig. 1A, display 22) and creates an image (paragraph 0068) which can be viewed on said display until an adjustment is sufficiently sharp (paragraph 0060, by watching the display 22 of the mobile communication device 12, a user can adjust the z-adjust stage 38 to bring the nanometer or micrometer-sized objects into focus).

9.	Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al. (US 2016/0070092) in view of BEN SHOSHAN et al. (US 2016/0290916) in further view of ITO et al. (US 2015/0138374) hereinafter “ITO”.
As per claim 6, Ozcan and BEN disclose the assembly of claim 1; however, Ozcan or BEN do not explicitly disclose wherein an apparatus is provided for detecting the presence of the camera and/or the mobile end device.
In the same field of endeavor, ITO discloses wherein an apparatus is provided for detecting the presence of the camera and/or the mobile end device (paragraph 0076).
Ozcan, BEN and ITO are in the same field of endeavor.  They teach all the claimed features.  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine the claimed features using known techniques to yield predictable results.

10.	Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al. (US 2016/0070092) in view of BEN SHOSHAN et al. (US 2016/0290916) in further view of Steenblik et al. (US 2005/0063049) hereinafter “Steenblik”.
As per claim 11, Ozcan and BEN disclose the assembly of claim 1; however, Ozcan or BEN do not explicitly disclose wherein a lens exchanger is provided with multiple lenses with different characteristics, and wherein said multiple lenses are moveable to replace said lens in said optical path.
In the same field of endeavor, Steenblik discloses wherein a lens exchanger is provided with multiple lenses with different characteristics, and wherein said multiple lenses are moveable to replace said lens in said optical path (fig. 24).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Ozcan and BEN in view of Steenblik in order to provide superior quality images over previous single lens microscopes (Steenblik; paragraph 0003).

11.	Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al. (US 2016/0070092) in view of BEN SHOSHAN et al. (US 2016/0290916) in further view of Prakash et al. (US 2014/0368816) hereinafter “Prakash”.
As per claim 12, Ozcan and BEN disclose the assembly of claim 1; however, Ozcan or BEN do not explicitly disclose wherein a further lens assembly is provided in a further optical path, whereby a further portion of said object range is detected. 
In the same field of endeavor, Prakash discloses wherein a further lens assembly is provided in a further optical path, whereby a further portion of said object range is detected (fig. 23).
Ozcan, BEN and Prakash are in the same field of endeavor.  They teach all the claimed features.  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine the claimed features using known techniques to yield predictable results.

12.	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over BEN SHOSHAN et al. (US 2016/0290916) in view of Smith et al. (“Cell-Phone-Based Platform for Biomedical Device Development and Education Applications”) hereinafter “Smith” in further view of Patwardhan et al. (US 2014/0243685) hereinafter “Patwardhan” in further view of Applicant’s Admitted Prior Art, hereinafter “AAPA”.
As per claim 14, BEN disclose a method for recording and processing an image of a sample forming image content, magnified with a microscope using a lens assembly (BEN; paragraphs 0043-0044), the method comprising:
recording the image of the sample, magnified by the microscope, with a digital camera, thereby generating a recorded digital image (paragraphs 0007, 0009); 
wherein said recorded digital image of said sample is magnified with a ball lens, a halved ball lens or a lens in the form of a rotational spheroid (paragraph 0042);
However, BEN does not explicitly disclose said recorded digital image has ranges with aberrations from said lens; said digital recorded image is processed with a first program in order to at least partly correct said aberrations;
In an analogous art, Smith discloses said recorded digital image has ranges with aberrations from said lens (see figs. 2-3); said digital recorded image is processed with a first program in order to at least partly correct said aberrations (page 2, both of these aberrations can be characterized and corrected post-image acquisition through digital image processing);
However, BEN or Smith do not explicitly disclose transferring said recorded digital image to a central data processing system with a mobile end device, wherein a plurality of images from various microscopes are processed by said central data processing system; and storing and processing said recorded digital images in said central data processing system; said corrected digital image is processed with a second program trained by backpropagation in said central data processing system whereby a result obtained from said image content is received; and said result of said processing is transferred back to said mobile end device.
In the same field of endeavor, Patwardhan discloses transferring said recorded digital image to a central data processing system with a mobile end device, wherein a plurality of images from various microscopes are processed by said central data processing system; and storing and processing said recorded digital images in said central data processing system; said corrected digital image is processed…in said central data processing system whereby a result obtained from said image content is received; and said result of said processing is transferred back to said mobile end device (paragraph 0063). 
However, BEN, Smith or Patwardhan do not explicitly disclose said corrected digital image is processed with a second program trained by backpropagation.
AAPA teaches said corrected digital image is processed with a second program trained by backpropagation (page 17, paragraph number 6). 
BEN, Patwardhan and AAPA are in the same field of endeavor.  They teach all the claimed features.  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed features using known techniques to yield predictable results, also to modify BEN’s teaching in view of Smith, by using a post-image processing in order to correct aberrations, generated from the use of a ball lens, and improve image resolution. 
As per claim 15, BEN discloses wherein said sample or components of said sample have a colour, shape and/or texture and/or further features which are detected for said processing of said digital image, a type and/or strength of said colour, shape and/or texture and/or further features is determined and a classification of said sample or said components is carried out according to said type and strength of the features (paragraphs 0056-0057).  
As per claims 16-17, arguments analogous to those applied for the limitations of claim 14 rejected by Patwardhan are applicable for claims 16-17.
As per claim 18, BEN discloses wherein a result image is generated by said processing and components in said sample are identified and marked in a result image (paragraphs 0056-0057).  

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (WO 2019103909; US 2014/0120563)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482